Citation Nr: 0410292	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  01-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

The current appeal arose from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for PTSD.

In February 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO, and in May 2003 he provided 
oral testimony before the undersigned Veterans Law Judge sitting 
at the RO.  Transcripts of his testimony have been associated with 
the claims file.

As to the issue of entitlement to service connection for PTSD on a 
de novo basis, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  In August 1999 the Board denied entitlement to service 
connection for PTSD.

2.  Evidence submitted since the August 1999 decision bears 
directly and substantially upon the issue at hand, and because it 
is neither duplicative nor cumulative and is significant, it must 
be considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the August 1999 decision wherein the Board 
denied entitlement to service connection for PTSD is new and 
material, and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1999 decision 
wherein the Board denied entitlement to service connection for 
PTSD is reported in pertinent part below.

The service medical records were negative for any evidence of any 
psychiatric disorders, muchless PTSD.

The veteran's record of service (DD-214) shows his military 
occupational specialty was cook.  His decorations include a 
Vietnam Service Medal, a Vietnam Campaign Medal, and a Bronze Star 
Medal.

Depressive disorder and alcohol dependence were diagnosed in 
connection with treatment rendered in 1994 at the Cambria County 
Mental Health Clinic.

VA Mental Health Clinic records dated in 1995 show the veteran was 
treated for alcohol dependency, and chronic schizophrenia was to 
be ruled out.

An October 1995 VA psychiatric examination concluded in diagnoses 
of alcohol dependence, panic disorder by history, bipolar disorder 
by history, paranoid personality and rule out alcohol paranoia.

A November 1995 stressor statement shows the veteran reported 
having been sexually molested by two servicemen during basic 
training and for approximately nine months prior to his 
volunteering to serve in Vietnam.  He reported having been 
attacked by the enemy during the TET Offensive of 1968.  While at 
a fort wherein he sought cover, reportedly two dead Vietnamese 
were pulled into the fort and laid beside him.  One had his head 
blown off and the other's stomach was gone.  He also reported that 
some men were shot while in the chow line while he was serving.  


In January 1996 he provided similar information as well as the 
names of the servicemen who  he alleged had sexually and mentally 
abused him.

A June 1996 VA psychiatric examination concluded in diagnoses of 
paranoid personality, dysthymia (chronic depression), and alcohol 
dependence.  The examiner recorded that there was no DSM III-R 
evidence of PTSD.

The evidence which was associated with the claims file subsequent 
to the August 1999 decision wherein the Board denied entitlement 
to service connection for PTSD is reported in pertinent part 
below.

The veteran filed an application to reopen his previously denied 
claim of entitlement to service connection for PTSD in January 
2001.

In June 2001 the veteran submitted a stressor statement which was 
similar to the statement previously submitted and associated with 
the claims file in 1995 and 1996.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in February 2002.  A transcript of his testimony 
has been associated with the claims file.  His testimony was 
essentially consistent with contentions presented on appeal.

Associated with the claims file are VA mental health clinical 
reports dated in 2001 and 2002.  In February 2002 the attendant 
therapist expressed the opinion that the veteran's diagnosed PTSD 
with depression may be due to his experiences in service.

In May 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge.  A transcript of his testimony has 
been associated with the claims file.  His testimony was 
essentially consistent with contentions presented on appeal.


Criteria
New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes final 
by the expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever is 
earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the same 
factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. § 20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence in 
support thereof, a determination as to whether such evidence is 
new and material must be made, and if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered. 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2002).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is presented.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect 
to a claim, which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); Hickson 
v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The CAVC has held that VA is required to review for its newness 
and materiality only the evidence submitted by an appellant since 
the last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material evidence, 
the appellant must submit evidence not previously submitted to 
agency decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim. 
38 CFR § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 1361 
(Fed. Cir. 1998) (the paramount concern in evaluating any judicial 
test for new and material evidence is its consistency with the 
regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction with 
other evidence in the record that it must be considered to decide 
the merits of the claim.  See Anglin v. West, 203 F.3d 1343, 1345-
1346 (Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how materiality is 
established 

(the third prong as listed above)); see also Shockley v. West, 11 
Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).


Evidence may be new and material even though such evidence does 
not warrant a revision of a previous decision.  Hodge, 155 F.3d at 
1362 (overruling the third prong of the Colvin test (that the 
evidence must be reasonably likely to change the outcome of the 
decision)).

New evidence is evidence, which (1) was not in the record at the 
time of the final disallowance of the claim, and (2) is not merely 
cumulative of other evidence in the record. Smith v. West, 12 Vet. 
App. 312 (1999); Evans, supra at 283.
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran 
v. Brown, 7 Vet. App. 216, 220 (1994). However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, and 
that the standard for finding new and material evidence has 
changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  However, this change in the 
law is not applicable in this case because the appellant's claim 
was not filed on or after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2003).  This rule does not mean that 
any manifestation in service will permit service connection.  To 
show chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 38 
C.F.R. § 3.303(b) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance and enrollment, or where evidence or medical judgment 
is such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  Id.

38 C.F.R. § 3.303(c) provides that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these principles  
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  Consequently 
with notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal tags 
or tabs, etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of  chronic disease from date of enlistment, or so close 
thereto that the disease could not have originated in so short a 
period will establish  preservice existence thereof.  Conditions 
of an infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they will 
be held to have preexisted service.  38 C.F.R. § 3.303(c) (2003).

A clear diagnosis of PTSD is no longer needed to substantiate a 
claim of service connection for PTSD.  Harth v. West, 14 Vet. App. 
1 (2000).  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV), a 
link, established by medical evidence, between current symptoms 
and an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  


In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted that VA 
had adopted a final rule in October 1996, effective November 7, 
1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The effect of these 
revisions was to change the diagnostic criteria for mental 
disorders from the Diagnostic and Statistical Manual for Mental 
Disorders (DSM), third edition and the third edition, revised, to 
the fourth edition (DSM-IV).  The CAVC found that DSM-IV altered 
the criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis.  

The CAVC further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did not 
make a finding that the reports were incomplete, the adequacy of 
the stressor had to be presumed as a matter of law. 

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
however, between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002) (emphasis added); see 38 U.S.C.A. § 1154(b) (West 
1991); see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  This definition does not 
apply to veterans who served in a general "combat area" or "combat 
zone", but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be resolved 
on a case-by-case basis based on the facts of each case.  Any 
evidence that is probative of the issue of whether a veteran 
engaged in combat may be used by a veteran to support a veteran's 
assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of whether 
a veteran engaged in combat with the enemy.  If there is a balance 
of positive and negative evidence, the issue must then be resolved 
in the veteran's favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 
1154(b) (West 1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as to 
the occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); see Dizoglio v. Brown, 9 Vet. App. 
163 (1996); Zarycki, supra.

The requisite additional evidence needed for corroboration may be 
obtained from sources other than the veteran's service medical 
records.  Moreau, supra, see also Patton v. West, 12 Vet. App. 
272, 277 (1999).

Regardless of whether the veteran is determined to have engaged in 
combat, a veteran is still required to show evidence of a current 
disability and a link between that current disability and service.  
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); Boyer v. 
West, 11 Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. (West Supp. 
2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).


The Board, however, is satisfied that all necessary development 
pertaining to the issues of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for PTSD has been properly undertaken.  

The Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full grant 
of benefits.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies in 
the duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) would only serve to further 
delay resolution of the claim.  Bernard, supra.

For reasons stated below, the VCAA is not applicable to this case 
with respect to the issue of entitlement to service connection for 
heart murmur.  Id.


New & Material Evidence

The July 2001 RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claim is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The basis of the prior final denial by the Board was that the 
veteran did not have a diagnosis of PTSD.  
Additional medical evidence has been associated with the claims 
file since the August 1999 Board decision, and this additional 
evidence is clearly new and material because for the first time 
there is competent medical evidence not only that the veteran has 
PTSD, but the attendant medical examiner has suggested that the 
veteran's service experiences may have resulted in PTSD.  

This evidence is new because it was not associated with the claims 
file prior to the August 1999 denial.  This evidence is also 
material because it bears directly and substantially upon the 
issue at hand, and must be considered in order to fairly decide 
the merits of the veteran's claim.  

The Board finds that the presumably credible evidence, Justus, 
supra, submitted since the August 1999 Board decision contributes 
to a more complete picture of the circumstances surrounding the 
origin of PTSD.  Hodge, supra.  Consequently, the record contains 
new and material evidence, such that the Board must reopen the 
claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to reopen 
a claim of entitlement to service connection for PTSD, the appeal 
is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The Board has reviewed the claims file and finds that additional 
development is required under the VCAA.  Specifically, the Board 
observes that one of the veteran's claimed stressor events 
involved sexual assault.  It is noted that, where a claim of 
entitlement to PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or clergy. 
38 C.F.R. § 3.304(f)(3) (2003).

Additionally, evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  Id.

The law is clear that VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute credible 
supporting evidence of the stressor, and allowing him/her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  

As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2003).

In this case, however, the RO has failed to comply with the above-
described notification requirements in section 3.304(f)(3), and 
thus, the case must be remanded to the RO for such development. 

The Board additionally notes that the evidence of record contains 
conflicting findings as to whether the veteran has a diagnosis of 
PTSD that would conform fully to the criteria provided in the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Moreover, while the competent evidence reveals additional 
psychiatric diagnoses, such as major depression and dysthymic 
disorder, there is no comment as to the etiology of such 
conditions.  For these reasons, the Board finds that a VA 
psychiatric examination would be useful prior to adjudication of 
the appeal.  

Accordingly, the case is REMANDED to the VBA AMC for the following 
action:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  


Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Such notice should also inform the veteran that, under 38 C.F.R. § 
3.304(f), his in-service personal assault stressor may be 
corroborated with evidence from sources other than the veteran's 
records.  The specific list of examples provided under 38 C.F.R. § 
3.304(f) should be enumerated.  Additionally, the veteran should 
be apprised that evidence of behavior changes following the 
claimed assault is another type of relevant evidence that may 
substantiate the claim.  

3.  With respect to the veteran's claim that he was sexually 
assaulted in service, the VBA AMC should afford him the 
opportunity to submit any alternate available sources that may 
provide credible support to the inservice personal assault to 
support his claim for service connection for PTSD.  This should 
include the sending of a special letter and questionnaire 
pertaining to personal assault claims, as provided in M21-1, Part 
III, para. 5.14(c).  

The veteran is advised that this information is necessary to 
obtain supportive evidence of the stressful event and that he must 
be as specific as possible, because without such details, an 
adequate search for verifying information can not be conducted.  

The VBA AMC should then request any supporting evidence from 
alternative sources identified by the veteran and any additional 
alternative sources deemed appropriate, if the veteran has 
provided sufficiently detailed information to make such a request 
feasible.  

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  38 U.S.C.A § 5103A(b)(2)); 66 Fed. Reg. 46,620, 45,631 (38 
C.F.R. § 3.159(e)).  

5.  Thereafter, the VBA AMC should arrange for a VA psychiatric 
examination of the veteran for the purpose of making a 
determination as to whether the evidence establishes that the 
veteran was sexually assaulted in service, as well as to whether 
PTSD is present, and its relationship to the alleged sexual 
assault.  

The claims file, a separate copy of this remand, and copies of the 
pertinent M21-1 criteria with respect to personal assault claims 
must be provided to the examiner for review prior and pursuant to 
conduction and completion of the examination and the examination 
report must be annotated in this regard.  Any further indicated 
special studies, including psychological studies, should be 
accomplished.  


With respect to the alleged sexual assault in service, the 
examiner is requested to analyze the service personnel and medical 
records in light of the examples listed in M21-1, Part III, para. 
5.14(c)(7).  

The examiner should determine whether there is inservice and/or 
post-service evidence of behavior changes at the time of any 
alleged stressor incident, which might indicate the occurrence of 
the assault.  See M21-1, Part III, 5.14(c)(7), (8).  

If evidence of behavior changes is found, the examiner should 
render an opinion as to whether the behavior changes are related 
to the claimed sexual assault.  

In making the above determinations, the examiner should also 
specifically review and consider the veteran's post-service 
accounts, or lack thereof, regarding the reported sexual assault.  

The examiner should also determine whether the veteran has PTSD.  
The examiner should utilize the DSM-IV in arriving at diagnoses 
and identify all existing psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner should explain whether and how each of the 
diagnostic criteria is or is not satisfied.  

If PTSD is diagnosed, the examiner must identify the verified 
stressor(s) supporting the diagnosis.  In particular, the examiner 
must determine whether the claimed sexual assault stressor 
supports the diagnosis of PTSD, if found.  In general, the 
examiner should discuss the relationship of the alleged personal 
assault to service, if any.  
If a psychiatric disorder(s) other than PTSD is/are diagnosed on 
examination, the examiner must express an opinion as to whether 
any such disorder(s) is/are related to service on any basis, or if 
preexisting service, was/were aggravated thereby.

In making this determination, the examiner should consider the 
veteran's entire pre-service, inservice, and post-service medical 
history, as documented in the record.  

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.  

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should adjudicate 
the claim of entitlement to service connection for PTSD on a de 
novo basis.  

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service connection 
for PTSD, and may result in its denial.  38 C.F.R. § 3.655 (2003).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).






	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



